United States Department of Labor
Employees’ Compensation Appeals Board
________________________________________
J.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Seattle, WA, Employer
_________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-2075
Issued: April 20, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On September 27, 2011 appellant filed a timely appeal of a July 6, 2011 decision of the
Office of Workers’ Compensation Programs (OWCP) which denied his request for
reconsideration without merit review. Because more than one year elapsed from the most recent
merit decision dated February 4, 2011 to the filing of this appeal, the Board lacks jurisdiction to
review the merits of appellant’s claim pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of the merits under 5 U.S.C. § 8128(a).
1
2

5 U.S.C. § 8101 et seq.

For final adverse decisions issued prior to November 19, 2008, a claimant had up to one year to appeal to the
Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19, 2008, a
claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On November 18, 2010 appellant, then a 48-year-old mail handler, filed an occupational
disease claim for chronic pain in both shoulders due to unloading containers from trucks at work.
He became aware of the condition on July 25, 2010 and realized it was caused or aggravated by
his work on November 1, 2010. Appellant stopped work on November 18, 2010. He submitted
work restrictions from a physician’s assistant.
By decision dated February 4, 2011, OWCP denied appellant’s claim finding that he did
not submit sufficient medical evidence to establish that work factors caused or aggravated his
shoulder condition.
On May 2, 2011 appellant filed a claim for recurrence of disability on December 1, 2010.
In a letter dated May 18, 2011, OWCP notified appellant that his claim was denied and it could
not consider a recurrence on a denied claim. It advised appellant to pursue his appeal rights.
On May 24, 2011 appellant requested reconsideration. OWCP received a November 16,
2010 report from a physician’s assistant.
By decision dated July 6, 2011, OWCP denied appellant’s request for reconsideration
without a review of the merits as his request neither raised substantial legal questions nor
included new and relevant evidence and was insufficient to warrant merit review of its prior
decision.
LEGAL PRECEDENT
Under section 8128(a) of FECA, OWCP may reopen a case for review on the merits in
accordance with the guidelines set forth in section 10.606(b)(2) of the implementing federal
regulations, which provides that a claimant may obtain review of the merits if the written
application for reconsideration, including all supporting documents, sets forth arguments and
contains evidence that:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”3
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.4
3

20 C.F.R. § 10.606(b).

4

Id.

2

ANALYSIS
Appellant disagreed with OWCP’s February 4, 2011 decision, which denied his claim on
the grounds that the medical evidence was insufficient to establish that employment factors
caused or aggravated his claimed condition. In the present case, appellant has not shown that
OWCP erroneously applied or interpreted a specific point of law nor has he advanced a relevant
legal argument not previously considered by OWCP. The evidence he submitted is not pertinent
to the underlying issue in this appeal, which is medical in nature, whether he has established an
injury in the performance of duty.
In his May 24, 2011 request for reconsideration, appellant did not assert or show any
particular error of law and he did not advance a legal argument. He submitted a November 16,
2010 report from a physician’s assistant. The Board notes that, while the underlying issue of
causal relationship is medical in nature, section 8101(2) of FECA provides that the term
“physician” includes surgeons, podiatrists, dentists, clinical psychologists, optometrists,
chiropractors and osteopathic practitioners within the scope of their practice as defined by the
applicable state law.5 Consequently, medical opinion, in general, can only be given by a
qualified physician and lay individuals such as physicians’ assistants are not competent to render
a medical opinion under FECA.6 As the report from a physician’s assistant does not constitute
medical evidence under section 8101(2) it is not relevant to the underlying medical issue and is
not a basis for reopening the claim for a merit review.
Appellant did not submit evidence or argument showing that OWCP erroneously applied
or interpreted a specific point of law, did not advance a relevant legal argument not previously
considered by OWCP or submit relevant and pertinent new evidence not previously considered
by OWCP. Thus, OWCP properly denied his reconsideration request.
On appeal, appellant generally asserts that his condition is work related. Appellant’s
belief that his condition is work related is not relevant as it is not medical evidence. The Board
has held that the submission of evidence which does not address the particular issue involved in
the case does not constitute a basis for reopening the claim.7 Appellant also provided new
medical evidence on appeal. However, the Board has no jurisdiction to review this evidence for
the first time on appeal.8
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of his claim under 5 U.S.C. § 8128(a).

5

5 U.S.C. § 8101(2).

6

E.K., Docket No. 09-1827 (issued April 21, 2010).

7

See David J. McDonald, 50 ECAB 185 (1998).

8

20 C.F.R. § 501.2(c); James C. Campbell, 5 ECAB 35 (1952).

3

ORDER
IT IS HEREBY ORDERED THAT the July 6, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 20, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

